Filed 6/24/22 In re Micah Y. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE

 In re Micah Y., a Person Coming
 Under the Juvenile Court Law.

 THE PEOPLE,
 Plaintiff and Respondent,                                          No. A162902
 v.
                                                                    (Solano County
 Micah Y.,
                                                                    Super. Ct. No. J21996)
 Defendant and Appellant.




         More than two decades after the juvenile court terminated delinquency
jurisdiction, Micah Y. moved to dismiss and seal his juvenile court records
pursuant to Welfare and Institutions Code section 786. (Undesignated
statutory references are to this code.) The juvenile court denied the motion.
We affirm.
                                                    BACKGROUND
         In 1990, Micah, then twelve years old, admitted committing unlawful
sexual intercourse with another minor. The juvenile court declared Micah
a ward of the court and placed him on probation. The prosecution filed
supplemental wardship petitions while Micah was on probation, and Micah
admitted committing two felonies and several misdemeanors. In 1993, the


                                                               1
court terminated jurisdiction over Micah after finding he successfully
completed probation. Subsequently, Micah suffered felony convictions — as
a juvenile and an adult — for car theft, evading a police officer, and illegal
firearm possession. He also suffered numerous misdemeanor convictions,
including for reckless driving.
      In 2018, and again in 2019, Micah moved to seal his juvenile records
pursuant to section 781. The juvenile court denied the motions. It found
Micah was ineligible for relief under section 781 because he suffered “felony
convictions subsequent to his successful completion of probation.” In 2021,
Micah sought relief for a third time. As relevant here, Micah moved to
dismiss and seal his juvenile court records pursuant to section 786. The
prosecution opposed the motion, arguing Micah was not entitled to relief
because the statute took effect more than two decades after Micah completed
probation. After considering extensive briefing and argument, the court
denied the motion. Relying on In re O.C. (2019) 40 Cal.App.5th 1196 (O.C.),
the court reasoned that section 786 did not apply because Micah completed
probation before the statute’s January 2015 effective date.
                                  DISCUSSION
      Micah’s sole contention is section 786 mandates the “sealing and
destruction of his juvenile record.” He is mistaken.
      Sections 781 and 786 allow “for the sealing of a minor’s juvenile
delinquency file.” (S.V. v. Superior Court (2017) 13 Cal.App.5th 1174, 1181.)
“Section 781 provides for a noticed petition procedure for sealing a person’s
juvenile court records.” (O.C., supra, 40 Cal.App.5th at p. 1204.) Under that
statute, a person may petition the juvenile “court to seal the person’s juvenile
court records . . . ‘in any case’ after the person has reached age 18, and in
other circumstances.” (O.C., at p. 1200.) To obtain relief under section 781,



                                        2
the petition must “show that, since the juvenile court’s jurisdiction was
terminated . . . , the person was not convicted of a felony or a misdemeanor
involving moral turpitude, and the person has attained rehabilitation to the
satisfaction of the court.” (O.C., at p. 1200.) When a minor’s records are
sealed under section 781, “ ‘the proceedings in the case shall be deemed never
to have occurred.’ ” (S.V., at p. 1181.)
      Section 786, by contrast, provides “a streamlined, court-initiated
procedure for dismissing juvenile delinquency petitions and sealing juvenile
records.” (In re A.V. (2017) 11 Cal.App.5th 697, 705.) Since its January 2015
effective date, the statute has required juvenile courts “to automatically and
immediately dismiss a qualifying person’s juvenile court petition and seal the
person’s juvenile court records . . . as soon as the person ‘satisfactorily
completes’ ” probation. (O.C., supra, 40 Cal.App.5th at p. 1200, italics added;
1207 [“without requiring a noticed petition”]; § 786, subds. (a), (c)(1).)
      Micah acknowledges the juvenile court terminated his probation long
before section 786 took effect, but he nevertheless asserts the statute
mandates the sealing and destruction of his juvenile records. Although we
typically review a juvenile court’s denial of a motion to seal records for abuse
of discretion, our review here is de novo as the court’s decision concerns an
issue of statutory interpretation. (In re D.H. (2020) 58 Cal.App.5th 44, 51.)
      O.C., supra, 40 Cal.App.5th 1196 considered — and rejected — the
argument Micah makes here. In that case, the minor successfully completed
probation in 2011; seven years later, she moved to dismiss and seal her
juvenile records under section 786. (O.C., at pp. 1200, 1202.) The juvenile
court denied the motion and the appellate court affirmed. Relying on the
statute’s unambiguous language and its legislative history, as well as the
statutory scheme as a whole, O.C. held section 786 applies “to persons who



                                           3
have satisfactorily completed their juvenile court . . . probation after [the
statute] went into effect on January 1, 2015.” (O.C., at p. 1208, italics added;
1206–1208.)
      O.C. noted section 786 uses present tense — if a person “ ‘satisfactorily
completes’ ” probation — and defines “ ‘satisfactory completion’ ” of probation
as occurring if the person has no wardship findings or specified convictions
“ ‘during the period of . . . probation.’ ” (O.C., supra, 40 Cal.App.5th at
pp. 1206–1207.) This language, the O.C. court concluded, evinced an intent
that the statute apply prospectively, and not to persons like the minor who
completed “probation before section 786 went into effect.” (O.C., at p. 1206.)
Moreover, O.C. determined the legislative history supported its
interpretation, and the fact “that the Legislature did not repeal section 781
when it enacted section 786,” was further evidence that section 786 applies
to those who satisfactorily complete juvenile court probation after the
statute’s effective date. (O.C., at p. 1208.)
      O.C. reasoned that because the minor completed juvenile court
probation before section 786’s effective date, she was “not entitled to
have her records automatically sealed under section 786.” (O.C., supra,
40 Cal.App.5th at p. 1208.) Applying section 786 to the minor’s sealing
petition would, the O.C. court concluded, allow the minor “to circumvent
section 781’s sealing requirements.” (O.C., at p. 1209.) And as O.C.
explained, allowing “persons who cannot meet section 781’s . . . requirements
to seal their records under section 786 would allow such persons to escape
section 781’s sealing requirements. Such an approach would render section




                                         4
781 of no effect and would give such persons a benefit that neither sections
781 nor 786 contemplates.” (Id. at p. 1210.)1
      We reach the same result. As in O.C., the juvenile court terminated
delinquency jurisdiction — and Micah’s probation — years before section 786
took effect. And like the minor in O.C., Micah’s felony convictions rendered
him ineligible for relief under section 781. (O.C., supra, 40 Cal.App.5th at
pp. 1205, 1208.) Allowing Micah to circumvent section 781’s sealing
requirements would bestow “a benefit that neither sections 781 nor 786
contemplates.” (O.C., at p. 1210.) For all of the reasons espoused in O.C.,
Micah cannot utilize section 786 to dismiss and seal his juvenile records.
Section 786 “is intended to apply to minors who have a pending delinquency
petition.” (In re G.F. (2017) 12 Cal.App.5th 1, 3; Cal. Rules of Court, rule
5.830(a)(1).) The statute is not “intended to be a panacea for all sealing
issues.” (In re Y.A. (2016) 246 Cal.App.4th 523, 527.) In sum, we conclude
the juvenile court did not err by concluding Micah was not eligible for relief
under section 786.
                                DISPOSITION
      The June 2021 order denying Micah’s motion to seal his juvenile
records under section 786 is affirmed.




      1In reaching this conclusion, O.C. distinguished In re I.F. (2017)
13 Cal.App.5th 679 and In re W.R. (2018) 22 Cal.App.5th 284. (O.C., supra,
40 Cal.App.5th at pp. 1209–1210 & fn. 8.) We reject Micah’s reliance on
these cases for the reasons articulated in O.C. Likewise, we find Micah’s
reliance on section 786’s legislative history unavailing. (See O.C., at
pp. 1207–1208.)

                                         5
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A162902




                            6